Citation Nr: 1456559	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1981 through August 1985 and the Air Force from October 2001 to January 2002.  The Veteran also had subsequent service in the Army Reserves, the Marine Corps Reserves, the California Army National Guard, and the California Air National Guard from March 1985 through June 2005 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals Board on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs VA in San Diego, California.

In June 2013, the Board remanded the claim for further development.


FINDING OF FACT

The competent evidence of record fails to demonstrate that it is at least as likely as not that the Veteran currently has diabetes mellitus that was present in service or is otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated by military service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the June 2013 Board remand, private medical records from Dr. Douglas Nitta dated from July 2002 through October 2012 have been obtained and associated with the claims file.  

As will be discussed below, the Veteran contends that his currently diagnosed diabetes mellitus is related to active duty with the Air National Guard and the medical evidence of record reflects that diabetes mellitus was diagnosed sometime between January 2004 to April 2004.  Pursuant to the Board's June 2013 remand, the RO made multiple attempts to verify the Veteran's periods of active duty and ACDUTRA from January 2004 through April 2004.  Specifically, the RO requested the Veteran's service records and verification of all periods of service from the California (CA) Air National Guard in July 2013 and November 2013.  In a November 2013 letter, the RO informed the Veteran that even though VA requested this information from the CA Air National Guard, no response had been received, and that he should submit any records in his possession.  In December 2013, the RO received the Veteran's military personnel records from the CA Air National Guard.

The RO also requested the Veteran's pay statements for his complete periods of Air Force and Air National Guard Service, dated from January 2004 through April 2004, from the Defense Finance and Accounting Service (DFAS) in July, November, and December 2013.  In January 2014, the RO received the Veteran's records from the Army Reserve Personnel Center, which includes Army National Guard/U.S. Air Force Reserves point credit summary, but it did not include the period from January 2004 through April 2004.

Further, pursuant to the Board's June 2013 remand, the RO obtained a VA medical opinion in August 2013, to ascertain whether the Veteran's diabetes is related to the Veteran's period of active duty service or ACDUTRA.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examination was predicted on a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Under these circumstances, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran seeks service connection for diabetes mellitus.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In the case of diabetes mellitus, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A service connection benefit may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 US CA §§ 101 24, 106, 1131 (West 2002); 38 C F R. § 3 6 (2014).  However, the presumptive provisions of 38 C F R. §§ 3 307 and 3 309 do not apply in the absence of the appellant securing Veteran status for the particular period in question  Biggins v Derwinski, 1 Vet App 474 (1991).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran's service treatment records for the periods of active duty service from July 1981 to August 1985 and from October 2001 to January 2002 do not reveal any pertinent complaints or findings indicative of diabetes mellitus.  Medical Evaluation Board memorandum dated in November 2004 shows that the Veteran was found to have elevated blood glucose on his physical examination performed in April 2004 and follow-up diagnostic testing with his private physician confirmed a diagnosis of adult-onset diabetes.  On March 9, 2004, the Veteran's hemoglobin A1C value was 10.0 percent, with reference range of 0 to 6 percent.  The Veteran had a glucose level of 127 on a laboratory test on April 7, 2004, with fasting reference range of 79 to 115.  The Veteran was found disqualified for worldwide duty in March 2005.  The Veteran was medically discharged from the CA Air National Guard and as a Reserve of the Air Force effective June 30, 2005.

In an October 2004 letter, Douglas Nitta, M.D. noted that a diagnosis of noninsulin-dependent diabetes was made in January 2004 and that the Veteran's blood glucose was under satisfactory control.  Private treatment records from Dr. Nitta shows that the Veteran had a glucose level of 221 on a laboratory test on February 2, 2004, with fasting reference range of 65 to 109.  He had a glucose level of 143 on April 24, 2004, with a reference range of 100 to 125.

In a February 2011 letter, Dr. Nitta clarified that the Veteran was originally sent for a routine laboratory evaluation in January 2004 but he did not do the lab work until February 2004, at which time he was diagnosed with diabetes.  His follow-up lab work in April 2004 showed that he needed to be started on medications for better control.  He had been maintained on oral medications and had improved significantly since then.

A VA examination was conducted in August 2013.  After review of the claims files and examination of the Veteran, the examiner concluded that diabetes mellitus was initially diagnosed in 2004.  The examiner opined that the Veteran's diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by service as he was a civilian in the Reserve service at the time he was diagnosed with type 2 diabetes mellitus in 2004.  The examiner noted that an April 4, 2004 progress note stated that the Veteran's mother had diabetes and that his physical examination two months ago was "all OK."  It was further noted that his private physician diagnosed the Veteran with type 2 diabetes mellitus based upon laboratory findings in February 2004, well over two years after his last active military service, during his Reserve military service.  

The Board finds that the August 2013 VA examiner's opinion is consistent with the other evidence of record.  To that effect, the medical evidence of record establishes that the clinical onset of the Veteran's diabetes mellitus was in February 2004, as indicated by Dr. Nitta.  The Veteran had a glucose level of 221, with fasting reference range of 65 to 109, on a laboratory test on February 2, 2004.

Further, service personnel records associated with the record does not show that the Veteran was on ACDUTRA in February 2004.  A DFAS leave and earnings statement only reflects that the Veteran was on inactive duty for training on April 3, 2004 and April 4, 2004.

As such, the medical evidence does not show that the Veteran currently has diabetes mellitus related to service.  There is no evidence of initial onset of diabetes mellitus during active duty or during a period of ACDUTRA.  Moreover, the recent nexus opinion in August 2013, which is based on a review of the medical evidence and includes a rationale, is against the claim.  There is no nexus opinion in favor of the Veteran's claim.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

The lay statements from the Veteran have been taken into consideration in adjudicating the issue on appeal.  In his August 2012 substantive appeal, the Veteran claimed that the onset of his diabetes was prior to his active duty service and that he was also called back to active duty while serving in the National Guard, after he was diagnosed with diabetes.  Indeed, service personnel records show that active duty requests were made to authorize him time to allow active duty training from November 22, 2004 through December 31, 2004 and from July 1, 2005 through September 1, 2005, to attend unit training and perform other essential military duties as required by law.  He also performed active duty in support of vehicle maintenance work from March 15, 2004 to March 19, 2004.  However, all of these active duty periods post-date the date the Veteran was clinically diagnosed with diabetes mellitus in February 2004, and there has been no assertion, or demonstration, of increase in the disability during such periods.  

A lay person, without demonstrated medical training, is not competent to make a medical diagnosis of diabetes mellitus, or to relate such medical disorder to a specific cause.  The Veteran has not been shown to have the requisite medical training.  The Veteran is competent to report his subjective symptoms over the years.  However, he is not competent as to his assertions as to the etiology of his diabetes mellitus.  Moreover, the weight of the evidence as a whole, especially the August 2013 VA opinion, as well as the statements from Dr. Nitta, is against the claim.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


